Case: 17-10629      Document: 00514346779         Page: 1    Date Filed: 02/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-10629
                                                                                FILED
                                                                         February 14, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VINCENT DEON BROWN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-543-2


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Vincent Deon Brown pled guilty to interference with commerce by
robbery and using and carrying a firearm during a crime of violence. The
district court sentenced him to consecutive terms of imprisonment of 57 and
120 months to be followed by concurrent three-year terms of supervised
release. As a special condition of Brown’s supervised release, the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10629    Document: 00514346779      Page: 2   Date Filed: 02/14/2018


                                 No. 17-10629

ordered, “The defendant shall participate in mental health treatment services
as directed by the probation officer until successfully discharged.”
      The sole issue Brown raises on appeal challenges this condition of
supervised release. Recognizing that he did not object when the district court
pronounced his supervised release conditions, Brown contends that he has
demonstrated a reversible plain error because the condition impermissibly
delegates to the probation officer the district court’s authority to determine
whether he must participate in mental-health treatment.
      Imposing the conditions of supervised release “is a core judicial function
that cannot be delegated.” United States v. Franklin, 838 F.3d 564, 568 (5th
Cir. 2016) (quotation marks and citation omitted). A district court may not
delegate its authority “to decide whether a defendant will participate in a
treatment program,” but it may delegate decisions regarding the details of a
treatment-related condition.    Id.   Although Brown relies on Franklin, the
written judgment in that case stated that the defendant was “required” to
participate in a treatment program “as deemed necessary and approved by the
probation officer.” Id. at 567. In nonprecedential opinions we similarly have
concluded that requiring an inmate to participate “in a treatment program ‘as
directed by the probation officer’ does not constitute an impermissible
delegation of authority, as it permits the probation officer to address only the
details of the treatment, not the necessity for such treatment.” United States
v. Gutierrez, 698 F. App’x 789, 790 (5th Cir. 2017) (citing cases).
      Absent any precedent directly supporting his contention, Brown cannot
prevail on plain-error review. See United States v. Evans, 587 F.3d 667, 671
(5th Cir. 2009).
      AFFIRMED.




                                        2